                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )       Case No. 1:20-cr-25
  v.                                             )
                                                 )       Judge Travis R. McDonough
  ANTOINE JOSHUA                                 )
                                                 )       Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 24) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

 to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the one-count Indictment; (3) adjudicate Defendant guilty of knowingly and intentionally

 possessing, with intent to distribute, a mixture and substance containing a detectable amount of

 fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

 841(b)(1)(C); and (4) order that Defendant remain out of custody subject to the Order Setting

 Conditions of Release (Doc. 10) pending further order of this Court.

          Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;




Case 1:20-cr-00025-TRM-CHS Document 26 Filed 08/25/20 Page 1 of 2 PageID #: 223
    3. Defendant is hereby ADJUDGED guilty of knowingly and intentionally possessing, with

       intent to distribute, a mixture and substance containing a detectable amount of fentanyl, a

       Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

       841(b)(1)(C); and

    4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

       Release (Doc. 10) pending further order of this Court or sentencing, which is scheduled

       to take place on December 11, 2020, at 2:00 p.m. before the undersigned.

    SO ORDERED.


                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00025-TRM-CHS Document 26 Filed 08/25/20 Page 2 of 2 PageID #: 224
